internal_revenue_service number release date index number ------------------------------------ --------------------- -------------------- ------------------------------------ - department of the treasury washington dc person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc tege eoeg e02 - plr-133381-03 date date legend corporation --------------------- tribe ----------------------------------- council ---------------------------------------- program - ------------------------------------------------ center ------------------------------------------------- department ------------------------------------- dear -------------- this is in response to a request submitted by your representative on date for various rulings for corporation facts tribe is a federally recognized indian_tribe included on the list of recognized tribal entities published by the secretary of the interior in fed reg date tribe is also included in revproc_2002_64 2002_42_irb_717 as a tribe that is treated as a state for specified purposes under the internal_revenue_code the code tribe is governed by the council which oversees tribal services tribal government programs and the tribe’s commercial enterprises corporation was chartered under the tribal laws of tribe through a resolution adopted by the council the resolution delegates to corporation the tribe’s powers to implement educational programs employment training and health programs plr-133381-03 corporation’s board_of directors is selected by the council directors may only be removed through a majority vote of the council the council has the power to dissolve the corporation at any time in addition tribe provides all necessary funding for corporation pursuant to its charter corporation has several divisions that will conduct the following activities for the benefit of tribe members education - this division will offer courses in reading writing math parenting job search skills algebra computers and social studies employment training - this division will train tribe members in areas that enhance services offered on tribal lands such as courses in law enforcement medical opportunities fundamental wild fire fighting casino dealer’s school and law healing and wellness - this division will develop a center that will provide 24-hour crises intervention for alcohol and drug abuse an emergency shelter individual and group counseling and a residential treatment facility employment - this division will offer job opportunities to tribal members through agreements with indian-owned companies and in general contracting street and highway excavation traffic control and new home construction council also adopted a resolution establishing program through which corporation provides educational_assistance and benefits to tribe members attending institutions of higher learning for two year four year or graduate degrees and those receiving vocational or occupational training high school students enrolled in college courses are also eligible for assistance program provides financial assistance with educational costs books supplies transportation tuition room and board and certain other expenses such as day care program has eligibility requirements that tribe members must meet to receive assistance although most tribe members qualifying for assistance will have an income threshold below the national family median income level as established by department tribe as provided in the program resolution will occasionally provide grants to tribe members whose income is greater than the median level you have requested the following rulings corporation is an integral part of tribe and is not recognized as an entity separate from the tribe for federal_income_tax purposes plr-133381-03 the educational_assistance and benefits provided by the corporation to members of the tribe are excludible from the recipients’ gross incomes for federal_income_tax purposes the educational_assistance and benefits provided by the corporation are not subject_to reporting under sec_6041 of the code law and analysis ruling - integral part status indian tribal governments are treated as states under sec_7871 of the internal_revenue_code code and as such they are not subject_to many federal taxes sec_7701 of the code defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions and have sovereign powers generally if income is earned by an enterprise that is an integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 revrul_71_131 1971_1_cb_28 revrul_71_132 1971_1_cb_29 in 308_fsupp_761 rev’d on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic’s charter the full faith and credit of the state was not pledged for mssic’s obligations only three of eleven directors were selected by state officials the district_court rejected mssic’s claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court’s analysis of the instrumentality and sec_115 issues in state of michigan and 40_f3d_817 6th cir rev’g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court’s opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that plr-133381-03 met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id moreover the court’s reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from the state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of the state nevertheless in determining whether an enterprise is an integral part of an indian_tribe or a state it is necessary to consider all of the facts and circumstances including the indian tribe’s or the state’s degree of control_over the enterprise and the indian tribe’s or the state’s financial commitment to the enterprise sec_301_7701-1 et seq of the procedure and administration regulations the so- called check-the-box_regulations supports the position that an entity that is separate from a state or political_subdivision may still be an integral part of that state or political_subdivision sec_301_7701-1 provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state thus the check-the-box_regulations indicate that even though corporation is incorporated as a separate legal entity from the tribe it nevertheless may be treated as an integral part of the tribe if the corporation so qualifies the facts and circumstances indicate that corporation is an integral part of the tribe corporation was created by a resolution adopted by the council part of the tribe’s governing body tribe’s council selects and removes all of corporations directors and may terminate corporation’s charter at any time these facts are consistent with tribe’s exercise of significant control_over corporation in addition the facts demonstrate tribe has a substantial financial commitment to corporation because tribe provides all the funding for the operations of corporation and its activities because tribe a federally recognized tribe has demonstrated its financial commitment and control_over corporation we conclude that corporation is an integral part of tribe because corporation is an integral part of tribe an entity not subject_to federal_income_tax under a of the code corporation’s income is also not subject_to federal_income_tax plr-133381-03 ruling - exclusion_from_gross_income sec_61 of the code and income_tax regulations thereunder provide that except as otherwise provided by law gross_income means all income from whatever source derived broad includibility under sec_61 was endorsed in 348_us_426 1955_1_cb_207 in which the supreme court of the united_states held that the concept of gross_income included accessions to wealth clearly realized over which the taxpayers have complete dominion although sec_61 provides for broad includibility in gross_income the service has held that payments to individuals by governmental units under legislatively provided social benefit programs for the promotion of the general welfare are not includible in the recipient’s gross_income see eg revrul_76_395 1976_2_cb_16 home rehabilitation grants received by low-income homeowners residing in a defined area of a city are in the nature of general welfare and therefore not includible in their gross_income this administrative exception to the general_rule of broad includibility under sec_61 the general welfare exception has been construed narrowly and has generally been limited to payments by governmental entities to individuals experiencing either a natural disaster or other catastrophic situation see eg revrul_76_144 c b or severe economic need usually tested by income level see eg revrul_78_170 1978_1_cb_24 payments made by ohio to low-income elderly or disabled residents to reduce their cost of winter energy consumption are not includible in gross_income sec_117 of the code provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 the educational_assistance payments for qualifying tribe members with an income below the national family median income level made to enhance educational opportunities for students from lower-income families are for the promotion of the general welfare therefore the payments are not includible in the recipient’s gross_income in contrast the educational_assistance payments for qualifying tribe members with an income equal to or greater than the national family median income level are not in the nature of general welfare therefore they are includible in the recipients’ gross_income unless they qualify for exclusion from income under sec_117 plr-133381-03 ruling - reporting sec_6041 of the code requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the service and to furnish an information statement to the payee sec_1_6041-1 provides that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_1_6041-3 provides that information returns are not required under sec_6041 for payments to individuals as scholarships or fellowship grants within the meaning of sec_117 of the code whether or not qualified scholarships as described in sec_117 this exception does not apply to any amount of a scholarship or fellowship_grant that represents payment for services within the meaning of sec_117 corporation is not required to file information returns under sec_6041 and report educational_assistance and benefits provided to tribe members if these amounts are not includible in gross_income of the tribe members on the other hand corporation is required to file information returns under sec_6041 and report the educational_assistance and benefits provided to the tribe members if these amounts are includible in gross_income of the tribe members in addition corporation is not required to file information returns under sec_6041 and report the educational_assistance if these amounts are scholarships or grants under sec_117 whether or not qualified scholarships as described in sec_117 conclusion accordingly based on the information submitted we rule as follows corporation is an integral part of the tribe the educational_assistance and benefits provided by the corporation to qualifying members of the tribe with an income below the national family median income level are not includible in the recipient’s gross_income educational_assistance payments and benefits for qualifying members of tribe with an income equal to or greater than the plr-133381-03 national family median level are includible in the recipient’s gross_income unless they qualify for exclusion from income under sec_117 corporation is not required to file information returns under sec_6041 and report educational_assistance and benefits provided to tribe members if these amounts are not includible in gross_income of the tribe members corporation is required to file information returns under sec_6041 and report the educational_assistance and benefits provided to tribe members if these amounts are includible in gross_income of the tribe members corporation is not required to file information returns under sec_6041 and report the educational_assistance if these amounts are scholarships or grants under sec_117 except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely barbara e beckman assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities copy of this letter copy for sec_6110 purposes enclosures cc ---------------------------------- -------------------------------
